Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1996, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was an independent contractor.
Claimant seeks to appeal from a decision of the Unemployment Insurance Appeal Board dated and mailed February 9, 1996. Claimant’s appeal to this Court was not filed until March 20, 1996. Consequently, his appeal must be dismissed as untimely (see, Labor Law § 624; Matter of Hue [Hudacs], 210 AD2d 719, 720). In any event, we find claimant’s contentions to be without merit. The employer claims that it did not receive the March 23, 1993 decision until June 30, 1993 and, therefore, its July 21, 1993 request for a hearing was timely. Because no evidence was presented to establish the procedure used in ad*810dressing and mailing decisions, we see no error in the Board granting the employer’s request for a hearing and considering the merits of the employer’s appeal (see, Matter of Colyar [New York Tel. Co.—Roberts], 129 AD2d 946, 947; cf., Matter of Rea [Hartnett], 175 AD2d 441). Furthermore, inasmuch as there is substantial evidence supporting the Board’s finding that claimant, a songwriter, was an independent contractor, the overpayment of benefits is properly recoverable (see, Labor Law § 597 [4]).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.